Rothbock, J.
i. juutsdicfederalstatute. We think the case is within the rule of Burch v. The Davenport & St. Paul R. Co., 46 Iowa, 449, and that the order for removal was improperly made. The effect of a removal would be to divide ... _ , . , . _ , . , . the suit into two parts — one to be determined m the state court and the other in the federal court; and, further, it seems to us that under the act of March 3, 1875, which provides for a removal “in any suit of a civil nature in which there shall be a controversy between citizens of different States,” itshould appear that there is a controversy. The defendants in this case, who sought a removal, did not answer the petition nor demur thereto, and the record does not show there is any *114controversy between tlie parties. The statute contemplates a controversy in a suit and not a mere suit to which there is no defense.
Reversed.